Citation Nr: 1627249	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for the Veteran's service connected diabetes mellitus, with erectile dysfunction and diabetic retinopathy.

2. Entitlement to an increased rating in excess of 10 percent for the Veteran's peripheral neuropathy of the left leg.

3. Entitlement to an increased rating in excess of 10 percent for the Veteran's peripheral neuropathy of the right leg.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Esq.



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to November 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from an September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.

The Veteran was originally scheduled to appear before a member of the Board on June 6, 2016.  However, on June 3, 2016 the Veteran's representative submitted a statement indicating that the Veteran wished to withdraw his request for a hearing, and he did not wish his hearing to be rescheduled.  This withdrawal has been accepted by the Board.  

The Board also notes upon review of the Veteran's claims file that he previously submitted a claim for service connection of diabetic retinopathy in January 2010.  However, that condition is considered as part of the Veteran's service connected diabetes mellitus.  Accordingly, a claim for service connection is not appropriate, and the rating of that disorder will be considered in the Board's consideration of the Veteran's claim for an increased rating of his diabetes mellitus, below.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  



FINDINGS OF FACT

1. The Veteran's diabetes mellitus does medically require him to restrict his physical activities.

2. The Veteran does not have a penile deformity.

3. The Veteran's corrected visual distance acuity in both eyes is 20/40.

4. The Veteran's bilateral lower extremity peripheral neuropathy is not productive of moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119; Diagnostic Code (DC) 7913 (2015).

2. The criteria for a compensable rating of the Veteran's erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119; DC 7522 (2015).

3. The criteria for a compensable rating of the Veteran's diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119; DC 6006 (2015).

4. The criteria for a rating in excess of 10 percent for the Veteran's left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119; DC 8620 (2015).

5. The criteria for a rating in excess of 10 percent for the Veteran's right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119; DC 8620 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55; 38 C.F.R. § 4.2 (1994).  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied in adjudicating a claim for an increased rating, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

That said, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Finally, in assessing these claims, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

A. Diabetes Mellitus

The Veteran's diabetes was previously service connected in June 2002.  At that time the Veteran's diabetes was rated at 20 percent, effective July 9, 2001.  Thereafter, the Veteran requested in November 2009 that this rating be increased.  Accordingly, the relevant time period for consideration of this claim extends to November 2008.

The Veteran's diabetes is currently rated at 20 percent under DC 7913, which requires that the Veteran need either insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet to manage and control his diabetes.  A 40 percent rating is assigned for diabetes mellitus that requires the use of insulin, restricted diet, and regulation of activities (emphasis added).  A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under 7913.

In this case it has been well established that the Veteran's diabetes requires the use both insulin and an oral hypoglycemic agent.  The Veteran's medical records contain multiple statements from his treatment team indicating his need for a restricted diet.  As such, the Veteran must show that a regulation of his occupational and recreational activities has been medically prescribed, or he has been so advised, in order to qualify for a 40 percent rating under DC 7913. 

That said, the Veteran's treatment records in this case contain no evidence of this.  To be sure, the claims file contains several statements from the Veteran that his physical abilities are limited by the confluence of his medical conditions, however, the record does not contain any indication that any regulation of his activities has been specifically prescribed by a doctor because of his diabetes.  

In fact, the Board notes that when the Veteran was examined by a VA medical examiner in October 2012, the examiner specifically stated that there was no need for the Veteran to regulate his activities.  Furthermore, the Veteran's medical records contain numerous notations that the Veteran should increase his activity level in order to attempt to better his condition, including a December 2009 notation which described the Veteran as "at risk" because of his weight.  In this same record, the Veteran was specifically instructed to get regular exercise.  

In light of this evidence, or lack thereof, the Board finds that a higher rating for the Veteran's diabetes mellitus, standing alone, is not warranted as there is no evidence in the claims file to indicate that the Veteran has been instructed to regulate his activities by a doctor.  Rather, the record indicates that the Veteran's doctors have instructed him to increase his physical activity.  Therefore, an increased rating of the Veteran's diabetes mellitus, alone is not warranted.  

B. Erectile Dysfunction

The Veteran has been diagnosed with erectile dysfunction (ED) as secondary to his diabetes mellitus.  DC 7913 requires that any noncompensable complications of the Veteran's diabetes be considered under DC 7913, which was discussed above.  However, if any such complications of the Veteran's diabetes are compensable under the rating criteria, then the Veteran is entitled to a separate rating for that complication.  With that in mind, an evaluation of the Veteran's ED relative to the rating criteria is necessary in order to fully adjudicate the Veteran's claim for an increased rating of his diabetes mellitus. 

ED is rated under DC 7522.  This DC provides a 20 percent rating when there is a deformity of the penis with a loss of erectile power.  No other ratings are available under this DC.

The Board notes that the Veteran's treatment records are quite clear that the Veteran's experiences a lack of erectile power.  Statements included in the record from both the Veteran and his spouse further corroborate this point.  However, neither the Veteran's treatment records nor the lay evidence in the claims file indicates that the Veteran has any penile deformity.  Moreover, the Veteran's penis was examined by a VA medical examiner in October 2012, at which time he was noted to have a "normal" penis, without any deformity.  

This being the relevant evidence in the claims file relative to the rating criteria for the Veteran's ED, the Board finds that the Veteran is not entitled to a compensable rating.  While the Veteran does have a loss of erectile power, the record indicates that he does not have a deformity, as is required for a compensable rating under DC 7522.  Accordingly, this complication will continue to be considered as part of the Veteran's diabetes mellitus, and will be compensated under that DC, which was discussed above.  

C. Diabetic Retinopathy

In addition to ED, the Veteran has also been diagnosed in the record with diabetic retinopathy, as secondary to his diabetes mellitus.  The Board does note that when the Veteran's eyes were examined by VA medical examiners in October 2012, the examiner stated that the Veteran did not have diabetic retinopathy, but that he did have cataracts which interfered with his vision.  However, the Veteran has also been diagnosed with diabetic retinopathy several times throughout the record, including during the September 2010 VA medical examination.  

In light of the different diagnoses surrounding the Veteran's visual disorder, the Board notes its duty to resolve reasonable doubt in favor of the Veteran.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, the Board will assume that any decrease in the Veteran's visual acuity is attributable to his diabetic retinopathy, which is service-connected.  

That being said, retinopathy is evaluated under DC 6006, which utilizes a General Rating Formula relevant to several other diagnostic codes as well.  See 38 C.F.R.
§ 4.79, Diagnostic Code 6006.  Rating of visual impairments is based on the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  Ratings for visual impairment are based on visual acuity, visual field, and muscle function.  38 C.F.R. § 4.75.  In this case, the record does not show, and the Veteran has not alleged, any incapacitating episodes from his diabetic retinopathy.  Likewise, there is no indication in this case that the Veteran has any contraction of the visual field or any loss of muscle function.  Accordingly, only the Veteran's visual acuity is at issue in determining whether or not the Veteran's diabetic retinopathy is compensable and therefore subject to a disability rating separate from the Veteran's 20 percent rating for his diabetes mellitus.  

Ratings for visual acuity are based on a Snellen's test, or the equivalent.  The basis of the rating is corrected distance vision with central fixation.  Further, the rating criteria for visual acuity are divided into separate diagnostic codes based on the severity of the acuity limitation of the worse eye.  Within each diagnostic code, disability ratings are provided based on the visual acuity of the better eye.  If the measured impairment is between two listed values, the higher of the two ratings is assigned. 38 C.F.R. § 4.76(b)(4). 

In this case, the most recent acuity test contained in the record was obtained during the October 2012 VA medical examination.  At that time, the Veteran's corrected distance acuity was measured as being 20/40, or better, in both eyes.  These results are the most limited that the Veteran's corrected distance acuity has been shown to be in the record.  In fact, during the September 2010 VA medical examination, the Veteran's acuity was measured as being 20/20 in the left and 20/25 in the right, and this acuity was also found in October 2009 testing contained in the record.  

Such acuity indicates that DC 6066 is appropriate in this case.  Under that diagnostic code, in order to have a compensable rating, the Veteran must have 20/50 acuity in at least one eye, or worse.  Such acuity would warrant a 10 percent rating.  However, the DC specifically lists a noncompensable rating for individuals with 20/40 acuity in both eyes.  Accordingly, the Veteran's diabetic retinopathy is also not compensable at this time, and so it too continues to be considered as part of the Veteran's diabetes rating under DC 7913.

D. Peripheral Neuropathy 

Finally, the Veteran has also been diagnosed with peripheral neuropathy of the bilateral lower extremities, which has already been separately rated at 10 percent for each of his lower extremities under DC 8520, excluding the additional rating the Veteran receives under 38 C.F.R. § 4.26 because of the bilateral nature of his peripheral neuropathy.

Under this formula, a 10 percent rating is assigned for "mild" incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for "moderate" symptoms, and a 40 percent rating is assigned for "moderately severe" symptoms.  A 60 percent rating is assigned for "severe" symptoms of incomplete paralysis of the sciatic nerve with marked muscular atrophy, and an 80 percent rating is assigned for complete paralysis of the nerve.

In addition, 38 C.F.R. § 4.120 directs that in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment and motor function, trophic changes, or sensory disturbances.  Further, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  However, when the involvement of the given nerve is only sensory in nature, 38 C.F.R. § 4.124a directs that the rating should be for the mild or moderate degree, at the most.  

The words "mild", "moderate," and "severe", as used in DC 8520, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In this case, a December 2007 EMG test showed the Veteran to have "mild" sensorimotor polyneuropathy without definite demyelinating features.  However, during the Veteran's October 2012 VA medical examination of his peripheral neuropathy, the examiner noted that the Veteran also has lumbar radiculopathy, and it would be "mere speculation ... to determine if the symptoms are related to his diabetes or lumbar radiculopathy."  That said, the Board again is obligated to resolve all reasonable doubt in favor of the Veteran, and so the symptoms in question will be considered as part of the Veteran's peripheral neuropathy in determining the appropriate disability ratings for the Veteran's lower extremities.  See Mittleider, 11 Vet. App. 182.

With that in mind, the Board notes that in December 2009 the Veteran stated that his ability to stand and walk is limited by a pain in his legs which he described as sharp, burning, and stabbing.  The Veteran was then examined by a VA medical examiner that month, and the Veteran was found to have normal strength in both lower extremities.  The Veteran also displayed normal sensation to light touch and vibration in both lower extremities at that time.  

The Veteran was then examined in September 2010 by a VA medical examiner.  At that time, the Veteran showed normal strength in his lower extremities; however, the Veteran also displayed diminished sensation to light touch and to vibrations in the left lower extremity.  The Veteran's right lower extremity displayed normal sensation to light touch and vibration.

Additionally, the Veteran was examined in October 2012, as was discussed above.  At that time, the examiner described the Veteran's lower extremity paresthesia and numbness as "mild" in nature, which the examiner did not explicitly detail.  However, the examiner did find the Veteran's lower extremities to have normal strength once again, and the Veteran again displayed normal sensation to light touch in both knees, ankle, and feet, with no muscle atrophy.  However, the Veteran did once again display decreased sensation to vibration in the left lower extremity, though the Veteran's sensation was normal in the right lower extremity.  

Beyond this examination evidence, the record also includes statements from the Veteran regarding his peripheral neuropathy.  In July 2011 the Veteran described his neuropathy as worsening, and noted that he has "uncontrollable twitches and jerks while sitting in a relaxed position."  These symptoms are also endorsed by the Veteran's spouse in a December 2009 statement where she detailed how the Veteran's legs, while sleeping, will "jump and jerk until it wakes him".  The Veteran's spouse also detailed how the Veteran' cannot sit for long periods at a time, such as sitting at a computer, because his legs go numb and tingle.  She also reported that the Veteran cannot stand for long periods of time without experiencing pain in his legs, and she reported that while performing activities, such as grocery shopping, with the Veteran, he is only able to walk slowly, and that he is becoming "clumsy and tripping easily."

This being the most salient evidence relating to the Veteran's peripheral neuropathy, the Board finds that the Veteran's bilateral lower extremity peripheral neuropathy is not properly described as any more than mild in nature.  As was noted above, the DC provides the Veteran's current 10 percent rating for "mild" symptoms, and "moderate" symptoms are required for the next higher rating.  While these terms are not specifically defined in the regulations, there is no doubt that "moderate" requires appreciably more interference with the Veteran's functional abilities than does "mild".  

To that end, the Board notes that the Veteran's examinations during the relevant time period of this appeal have routinely shown him to have entirely normal strength in both lower extremities.  Moreover, the Veteran does not appear to have any muscle atrophy in either lower extremity, and his sensation has only been shown to be diminished in the left lower extremity.  Yet, the record contains no evidence as to the severity of the diminishment of the Veteran's left lower extremity sensation, though the Board does note that the Veteran's left lower extremity sensation was entirely normal in the December 2009 VA medical examination, which suggests that the Veteran' loss of sensation is not near total.  This suggestion is supported by the fact that the October 2012 examiner described the Veteran's loss of vibration sensation as "decreased" and not "absent".  

The Board does appreciate the functional evidence provided by the Veteran and his spouse, and there is little doubt that the Veteran's peripheral neuropathy does impose some functional limitations.  However, the Board notes that the evidence in the record suggests that the Veteran has retained the ability to perform many of his activities of daily living, including working and driving, both of which require regular use of the bilateral lower extremities.  This too suggests that the Veteran does not have moderate social and occupational interferences from his peripheral neuropathy. 

Finally, the Board finds some probative value in the statement of the October 2012 VA medical examiner, who described the Veteran's symptoms as mild during the examination.  While this descriptor was not explicitly detailed by the examiner, the Board finds this evidence to have some probative value because it appears reasonable to assume that the examiner's professional experience has provided her with a frame of reference upon which to compare and contrast the severity of the Veteran's condition with other cases of peripheral neuropathy seen by the examiner.  Accordingly, the Board finds some corroborative value in this description by the October 2012 examiner.

Taken together, the evidence in the claims file does not reflect that the Veteran's peripheral neuropathy of the lower extremities is productive of moderate impairment.  Consequently, the Board finds that the criteria for an increasing rating has not been presented.  

III. Other Considerations

A. Special Monthly Compensation

In addition to the entitlement to a disability rating for service-connected disabilities, applicable law also provides that certain Veterans may be eligible for special monthly compensation (SMC).  38 U.S.C.A. § 1114.  Specifically, the board notes that 38 U.S.C.A. § 1114(k) provides for such compensation when the Veteran has suffered anatomical loss, or loss of use, of a creative organ because of service-connected disabilities.  In this case, the Veteran was granted such SMC in a January 2008 rating decision.  Accordingly, the remains no question on this point for the Board to resolve.  

That said, 38 U.S.C.A. § 1114 also provides SMC in certain instances of visual loss for the Veteran.  See 38 U.S.C.A. § 114(k-n).  However, these provisions require that the Veteran be, at least, "blind" in both eyes, which the law defines as 5/200 vision.  Accordingly, the Board finds that in light of the Veteran's visual acuity, as was detailed above, the Veteran does not qualify for SMC because of his loss of visual acuity.  

B. Extraschedular Ratings 

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board finds that the Veteran is not properly referred for extra-schedular consideration, as there is no evidence to suggest that the Veteran's disability picture, considered as a whole, is so exceptional so as to be outside the realm of limitations and losses contemplated by the rating criteria discussed above.  Rather, DC 7913 explicitly does consider the many features of a diabetes diagnoses, as it specifically directs that noncompensable complications are implicit in its ratings.  Additionally, DC 8520 also contemplates the many features of the Veteran's peripheral neuropathy in providing a more holistic and qualitative analysis of the Veteran's condition by VA via less defined terms such as "mild" and "moderate".  

The Veteran is also not properly referred for extra-schedular consideration in this case because there is no evidence that the Veteran's disability picture exhibits other related factors which render the disability ratings assigned by the DCs inadequate to properly compensate the Veteran.  Specifically, the record does not include any evidence to suggest that the Veteran requires frequent hospitalizations, and, as was discussed above, the record indicates that the Veteran continues to be gainfully employed.  There is also no evidence of any other exceptional impacts from the Veteran's disabilities which would indicate that extraschedular consideration would be appropriate.  

C. Total Disability Ratings Based on Individual Unemployability

Finally, the Board also recognizes a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increased rating .  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the evidence indicates that the Veteran is still employed and able to retain his position.  As such, there is no evidence from which to infer a claim for TDIU.


ORDER

A disability rating in excess of 20 percent for the Veteran's diabetes mellitus is denied.

A disability rating in excess of 10 percent for the Veteran's left lower extremity peripheral neuropathy is denied.  

A disability rating in excess of 10 percent for the Veteran's right lower extremity peripheral neuropathy is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


